Exhibit 10.1
August 2, 2009
Hicks Acquisition Company I, Inc.
100 Crescent Court, Suite 1200
Dallas, TX 75201
Attention: Joseph B. Armes
We are writing to set forth an amendment to the Underwriting Agreement between
and among Hicks Acquisition Company I, Inc. (the “Company”) and Citigroup Global
Markets Inc. as Representative for the Several Underwriters, dated September 27,
2007 (the “Underwriting Agreement”). Capitalized terms used herein that are not
otherwise defined have the meanings ascribed to them in the Underwriting
Agreement.
The Underwriters agree that in the event that the Deferred Discount becomes
payable such Deferred Discount will be in an aggregate amount equal to
$5,500,000 (hereby being reduced from the $17,388,000 that would otherwise be
payable (the “New Deferred Discount Amount”). Each of the undersigned represent
and warrant that they are parties entitled to such fee and thereby the parties
authorized to agree to the afore-mentioned discount. The Underwriters are making
the foregoing amendment in consideration of efforts that are being expended by
the Company in pursuing a Business Combination and acknowledge that the Company
is pursuing the structuring of such Business Combination in reliance on this
letter. This letter sets forth the entire agreement with respect to the discount
and may only be amended by a writing signed by the Company and the Underwriters.

            Very truly yours,


CITIGROUP GLOBAL MARKETS INC.
      By:   /s/ Jason Cunningham       Name:   Jason Cunningham      Title:  
Managing Director        LAZARD CAPITAL MARKETS, LLC
      By:   /s/ David G. McMillan, Jr.      Name:   David G. McMillan, Jr.     
Title:   Managing Director        LADENBURG THALMANN & CO. INC.
      By:   /s/ Peter H. Blum       Name:   Peter H. Blum      Title:   Vice
Chairman     

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of
the date set forth above:
Hicks Acquisition Company I, Inc.
By:        /s/ Joseph B. Armes                    
Name:   Joseph B. Armes
Title:     President & CEO

 